Name: First Commission Directive 77/629/EEC of 28 September 1977 amending the Annexes to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: marketing;  agricultural activity;  cultivation of agricultural land
 Date Published: 1977-10-08

 Avis juridique important|31977L0629First Commission Directive 77/629/EEC of 28 September 1977 amending the Annexes to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine Official Journal L 257 , 08/10/1977 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 9 P. 0075 Greek special edition: Chapter 03 Volume 19 P. 0125 Swedish special edition: Chapter 3 Volume 9 P. 0075 Spanish special edition: Chapter 03 Volume 13 P. 0063 Portuguese special edition Chapter 03 Volume 13 P. 0063 FIRST COMMISSION DIRECTIVE of 28 September 1977 amending the Annexes to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine (77/629/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by Council Directive 74/648/EEC (2), and in particular Article 17a thereof, Whereas, by reason of advances in scientific and technical knowledge, the Annexes to the abovementioned Directive should be amended for the reasons set out below; Whereas the conditions laid down in the Directive as to the cultivation of material for the propagation of the vine should be improved so as to take account of the effects of harmful organisms, in particular when dealing with virus diseases or vectors thereof; Whereas the German text of the Directive should be corrected; Whereas the new techniques for grading top graft cuttings should be taken into account; Whereas, so that healthy vine nurseries may become available as rapidly as possible, the official label should, for an initial stage, give supplementary and optional information obtained during officially recognized tests concerning the provenance of virus tested basic material; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Council Directive 68/193/EEC is hereby amended as follows: 1. In Part I, item 3, for "harmful organisms, in particular viruses" read "harmful organisms or their vectors, in particular nematodes which carry virus diseases". 2. The German text of Part I, item 5, for "Kurzknotigkeit" read "Reisigkrankheit". 3. In Part I, item 6 shall read: "6. The failure rate attributable to harmful organisms shall not exceed: - 5 % in stock nurseries intended for the production of certified propagation material, and (1)OJ No L 93, 17.4.1968, p. 15. (2)OJ No L 352, 28.12.1974, p. 43. - 10 % in stock nurseries intended for the production of standard propagation material. If failures can be ascribed to other than plant health factors and if the failure rate exceeds the abovementioned percentages, these reasons shall be entered in the file". Article 2 In Annex II, Part III, item 1, the text of B shall read: "B. Length (a) Rootstock cuttings for grafting : minimum length from the lowest part of the lowest node taking into account the uppermost internode, 1 705 m; (b) Nursery cuttings : minimum length from the lowest part of the lowest node taking into account the uppermost internode, 55 cm, in the case of Vitis vinifera, 30 cm; (c) Top-graft cuttings: - with five usable eyes, minimum length from the lowest part of the lowest node taking into account the uppermost internode, 50 cm, - with one usable eye, minimum length 6 75 cm ; the cut shall be made at a minimum distance of 1 75 cm above the eye and 5 cm below the eye". Article 3 >PIC FILE= "T0011148"> Article 4 Annex IV is amended as follows: 1. Insert after Part A: "B. Additional information allowed for basic propagation material and for certified propagation material: "The basic material/the materials of a vegetative stage prior thereto have been tested by ... (authority) and have been confirmed free of ... (virus disease) according to ... (test method)". For basic propagation material and for certified propagation material this information can refer to leafroll and fan-leaf and in the case of root stock also to mottling. The tests must be officially recognized. They must have been carried out over a period of at least three years by a officially recognized and controlled authority. The following test methods may be applied: - for all virus diseases the indexing methods in the case of vine plants; - for fan-leaf, in addition to the preceding methods, the indexing method in the case of herbaceous plants, and also the serology method". 2. Re-letter the former Part B as Part C. Article 5 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 July 1978. Article 6 This Directive is addressed to the Member States. Done at Brussels, 28 September 1977. For the Commission Finn GUNDELACH Vice-President